Citation Nr: 0621698	
Decision Date: 07/24/06    Archive Date: 08/10/06

DOCKET NO.  03-31 582	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
the Commonwealth of Puerto Rico


THE ISSUE

Entitlement to recognition as the surviving spouse of the 
veteran for the purpose Department of Veterans Affairs death 
benefits.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Hannan, Counsel


INTRODUCTION

The veteran had active service from March 1959 to August 
1961.  This case comes before the Board of Veterans' Appeals 
(Board) on appeal from an adverse action by the Department of 
Veterans Affairs (VA) Regional Office (RO) in San Juan, 
Puerto Rico which denied the appellant's claim for 
recognition as the surviving spouse of the veteran for the 
purpose of entitlement to VA death benefits.


FINDINGS OF FACT

1.  The veteran and the appellant were married in the 
Commonwealth of Puerto Rico in July 1975.

2.  The veteran and the appellant were divorced in the 
Commonwealth of Puerto Rico in August 1994.

3.  The veteran died in August 2001.

4.  The veteran's death certificate identifies him as 
divorced with no surviving spouse.

5.  The evidence does not establish that the appellant and 
the veteran underwent a valid marriage ceremony at any time 
subsequent to the divorce.

6.  There is no credible evidence that the couple lived 
together as husband and wife after the August 1994 divorce 
until the veteran's demise.


CONCLUSION OF LAW

The appellant is not entitled to recognition as the surviving 
spouse of the veteran for VA purposes.  38 U.S.C.A. 
§§ 101(3)(31), 103 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 
3.52, 3.53 (2005); Sabonis v. Brown, 6 Vet. App. 426 (1994).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

VA's Duty to Notify and Assist

VA has specified duties to notify a claimant as to the 
information and evidence necessary to substantiate a claim 
for VA benefits.  VA must notify the claimant of evidence and 
information necessary to substantiate her claim and inform 
her whether she or VA bears the burden of producing or 
obtaining that evidence or information.  38 U.S.C.A. 
§ 5103(a) (West 2002); 66 Fed. Reg. 45,620, 45,630 (Aug. 29, 
2001) (codified as amended at 38 C.F.R. § 3.159(b)); 
Quartuccio v. Principi, 16 Vet. App. 183 (2002).  However the 
United States Court of Appeals for Veterans Claims (Court) 
has held that the statutory and regulatory provisions 
pertaining to VA's duty to notify and to assist do not apply 
to a claim if resolution of that claim is based on statutory 
interpretation rather than on consideration of the factual 
evidence.  See Dela Cruz v. Principi, 15 Vet. App. 143, 149 
(2001).

In the present case, the law is dispositive of the claim.  
The statutory and regulatory provisions pertaining to VA's 
duty to notify and to assist, therefore, are not applicable, 
since these would have no effect on the outcome of this 
appeal.  See Manning v. Principi, 16 Vet. App. 534, 542 
(2002) (citing Smith v. Gober, 14 Vet. App. 227, 231 (2000) 
and Dela Cruz v. Principi,15 Vet. App. 143, 149 (2001)); see 
also Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).  

The Board notes that the VA has satisfied its duties to 
notify and to assist, to the extent that they apply to the 
case.  The appellant was provided with a letter from the RO 
dated in March 2005, and a copy of the September 2003 
Statement of the Case; these documents summarized the 
evidence of record, informed the appellant of the relevant 
regulations, and provided a legal analysis of the facts and 
law.  The appellant has submitted evidence in support of her 
claim.  In June 2005, she indicated that she had no further 
evidence to submit.  The VA has informed the appellant of its 
and the appellant's duties and responsibilities in developing 
her claim.  See Quartuccio v. Principi, 16 Vet. App. 183, 187 
(2002).  Such evidence as was necessary to adjudicate her 
claim is of record, and there is no useful purpose to be 
served by further notice or development.  A medical opinion 
is not relevant to the claim, so there is no need for notice 
of or development of medical evidence.  Cf. 38 U.S.C.A. 
§ 5103; 38 C.F.R. § 3.159(c)(4).  The VA's duty to assist the 
appellant in the instant claim has been fulfilled.  The 
appellant is not prejudiced by appellate review and the Board 
can issue a final decision.  See 38 U.S.C.A. §§ 5103A (a) (2) 
(West 2002); 38 C.F.R. § 3.159(d) (2002).

The Merits of the Claim

The appellant claims that she lived with the veteran in a 
common law marriage continuously from the August 1994 divorce 
until the date of his death, and that she entered into the 
marriage without knowledge of any impediment.  She provided 
testimony to this effect during her December 2003 personal 
hearing at the RO.

The claims file contains a marriage certificate that 
indicates the appellant and the veteran were married in July 
1975 in the Commonwealth of Puerto Rico.  However, a copy of 
the Divorce Decision establishes that the appellant and the 
veteran were divorced in the Commonwealth of Puerto Rico in 
August 1994.  The veteran died in August 2001.

In October 2001, the appellant applied for VA benefits (VA 
Form 21-534) as the surviving spouse of the veteran.  On her 
application, she also claimed that she and the veteran had 
had lived together continuously from the date of the marriage 
until the date of the veteran's death.

The issue, in part, is whether a valid marriage existed 
between the veteran and the appellant.  A review of the 
record reveals that both the appellant and the veteran lived 
in Puerto Rico at all times during their relationship and at 
the time of the veteran's death in August 2001.  Accordingly, 
the law of Puerto Rico determines the validity of their 
common-law marriage for purposes of 38 C.F.R. § 3.1(j).  
Regarding their marital union, the appellant does not contend 
that she and the veteran were married by ceremony after the 
August 1994 divorce and accordingly, she has submitted no 
documentary evidence showing evidence of a valid marriage by 
ceremony to the veteran after the August 1994 divorce.  
Rather, she argues that, because she and the veteran 
cohabited for many years after their divorce, she should be 
recognized as his surviving spouse for VA purposes based upon 
a common law marriage.

The term "surviving spouse" is defined as a person of the 
opposite sex who was the spouse of a veteran at the time of 
the veteran's death, and who lived with the veteran 
continuously from the date of marriage to the date of the 
veteran's death (except where there was a separation which 
was due to the misconduct of, or procured by, the veteran 
without the fault of the spouse) and who has not remarried.  
38 U.S.C.A. § 101(3); 38 C.F.R. § 3.50.  In determining 
whether a person is or was the spouse of a veteran, the 
validity of the marriage for VA purposes is determined 
according to the law of the place where the parties resided 
at the time of the marriage or the law of the place where the 
parties resided when the right to benefits accrued.  
38 U.S.C.A. § 103(c); 38 C.F.R. § 3.1(j).  In Puerto Rico, a 
common-law marriage has never been recognized as valid.  See 
Ayuso-Morales v. Secretary of Health and Human Services, 677 
F.2d 146, 147 (1982); Art. 68 Civil Code, 31 L.P.R.A. sec. 
221.

However, where a claimant, without knowledge of any legal 
impediment, entered into a "marriage" with a veteran which, 
but for the impediment, would have been valid, and the 
claimant thereafter cohabited with the veteran for one year 
or more immediately before the veteran's death, or for any 
period of time if a child was born of the purported marriage 
or was born before such marriage, the purported marriage may 
be deemed valid, unless a claim has been filed by a legal 
surviving spouse who has been found entitled to gratuitous 
death benefits.  38 U.S.C.A. § 103(a); 38 C.F.R. § 3.52 
(1998).  The VA General Counsel, in a Precedent Opinion, 
held, that for purposes of section 103(a), the requirement of 
a marriage ceremony by a jurisdiction which does not 
recognize common-law marriage constitutes a legal impediment 
to that marriage.  See VAOPGCPREC 58-91 (O.G.C. Prec. 58-91).  
A claimant's signed statement that he or she had no knowledge 
of an impediment to the marriage to the veteran will be 
accepted, in the absence of information to the contrary, as 
proof of that fact.  38 C.F.R. § 3.205(c).

Therefore, it does not matter whether Puerto Rico recognizes 
common-law marriage, because, if the appellant can establish 
the elements of a common law marriage and her lack of 
knowledge of that legal impediment, her "common-law 
marriage" could be "deemed valid" for the purpose of 
establishing her entitlement to VA death benefits as the 
veteran's surviving spouse.  The Court, in Colon v. Brown, 9 
Vet. App. 104 (1996), held that the VA duty to assist a 
claimant under 38 U.S.C.A. § 5107(a) included a duty to 
provide an appellant with an opportunity to submit a signed 
statement pursuant to 38 C.F.R. § 3.205(c).  That has been 
done in this case.  The duty to assist having been fulfilled, 
it remains for the Board to determine whether the evidence 
establishes that the appellant was, in fact, without 
knowledge of any legal impediment to her marriage to the 
veteran and, if so, whether she has shown that she and the 
veteran thought they had entered into a common-law marriage.

In a written statement signed in December 2001, the appellant 
stated that she did not know that the laws of Puerto Rico 
required a ceremony in order for the marriage to be valid and 
that she did not know that common law marriages were not 
valid in Puerto Rico.  In her April 2003 Notice of 
Disagreement (NOD), the appellant iterated that she did not 
know that the law required a formal ceremony for the marriage 
to be valid.  Thus, it would appear that the appellant has 
satisfied the requirement of entry into the "marriage" 
without knowledge of the legal impediment.  On the other 
hand, there is no evidence of record to indicate that the 
veteran thought they had entered into a common-law marriage.

Nevertheless, to be entitled to VA death benefits as a 
surviving spouse of a veteran, the claimant must have lived 
continuously with the veteran from the date of their marriage 
to the date of the veteran's death, except where there is a 
separation due to misconduct of, or procured by, the veteran 
without the fault of the spouse.  38 U.S.C.A. § 101(3).  
Fault, or the absence of fault, is to be determined based on 
an analysis of conduct at the time of separation.  Gregory v. 
Brown, 5 Vet. App. 108, 112 (1993).  Temporary separations 
will not break the continuity of cohabitation.  38 C.F.R. 
§ 3.53(a).  The statement of the surviving spouse as to the 
reason for separation will be accepted in the absence of 
contradictory information.  If the evidence establishes that 
the separation was by mutual consent and that the parties 
lived apart for the purposes of convenience, health, 
business, or any other reason which did not show an intent on 
the part of the surviving spouse to desert the veteran, the 
continuity of cohabitation will not be considered as having 
been broken.  38 C.F.R. § 3.53(b).  

Review of the record reveals that the veteran, in January 
1995, notified VA of his divorce from the appellant and 
requested that his compensation be adjusted accordingly.  An 
overpayment was created, but the veteran never contested 
repayment or indicated that the appellant had again become 
his dependent.  In April 1995, VA conducted a Social and 
Industrial Survey that included a visit to the veteran's 
home.  The composition of the family at that time was the 
veteran and two children; there is no mention of the 
appellant living with the veteran. 

The veteran's death certificate indicates that he died in 
August 2001.  The certificate lists the veteran as divorced 
with no surviving spouse at the time of his death.  The 
evidence of record includes another death certificate that 
has the appellant's name typed in the space designated for 
the name of the spouse; the typeface used for her name is 
clearly different from every other entry on the certificate.

The veteran's son, in a written statement submitted in August 
2001, notified VA of his father's death.  He furthered 
reported that the veteran did not have a spouse.  

The appellant has submitted written statements and testimony 
indicating that the veteran did not leave the house after the 
divorce and that they continued living in the house together.  
The evidence also includes two VA Forms 21-4171 from persons 
who knew the couple as husband and wife during the marriage 
and after the divorce.  

The Board does not dispute that the appellant and the veteran 
were living together and were known to the community as a 
married couple between the 1975 marriage and 1994 divorce.  
However, while the appellant does allege that she and the 
veteran continuously cohabited from the August 1994 divorce 
until the day of the veteran's death, the evidence of record 
does not show that she and the veteran did so continuously 
cohabit until the date of his death.  The veteran himself 
indicated, in 1995, that his marriage had been terminated.  
Furthermore, the evidence of record indicates that the 
veteran was not receiving any VA benefits for a spouse after 
he notified VA of his divorce.  Therefore, the Board finds 
that the preponderance of the evidence indicates that the 
veteran, between 1995 and 2001, was not living with the 
appellant.

As per the holding of the Court in the Gregory case, an 
analysis of the conduct of the parties at the time of the 
initial separation controls the question of fault in causing 
the separation between the parties.  The Board initially 
notes that since the appellant has denied that any separation 
ever took place; she has never alleged that any separation 
after the divorce was by mutual consent and that there is no 
evidence of record to that effect.  While there is evidence 
of record that indicates that the veteran had psychiatric 
problems, the appellant has never stated or alleged that she 
was abused by the veteran after the divorce.  

As referenced above, the statements of the surviving spouse 
as to the reason for the separation will be accepted in the 
absence of contradictory information.  Here, the appellant 
has denied that any separation took place, but there is 
contemporaneous evidence, provided by the veteran from 1995 
onward, that there was a separation.  This evidence 
contradicts the appellant's claim that she lived with the 
veteran continuously.  She has submitted no documentary 
evidence of any type in support of her claim.  The weight of 
the documentary evidence, as discussed above, suggests that 
the parties were not living together.  Moreover, the Board 
finds this evidence to be more credible and probative than 
the appellant's statements and the third party statements.  

Therefore the appellant did not satisfy the requirement for a 
deemed valid marriage that she cohabit with the veteran until 
the time of his death.  Accordingly, the evidence is against 
the appellant's claim for recognition as surviving spouse of 
the veteran.  Moreover, the evidence is not so evenly 
balanced as to create a reasonable doubt, and the benefit of 
the doubt doctrine is not for application.  38 U.S.C.A. 
§ 5107(b).

The Board is bound by the laws and regulations.  38 U.S.C.A. 
§ 7104.  It appears that there is no possible provision to 
allow a grant of the benefit sought on appeal since the 
statutory and regulatory requirements are shown not to have 
been met.  The legal criteria, not the facts, are dispositive 
of the issue.  The appellant has failed to state a claim upon 
which relief could be granted, and, as a matter of law, the 
claim must be denied.  See Sabonis v. Brown, 6 Vet. App. 426, 
430 (1994) (where the law and not the evidence is 
dispositive, the appeal to the Board is terminated).

Additionally, the benefit of the doubt doctrine is 
inapplicable, since the issue on appeal involves the 
claimant's status.  The Court has held that "'when dealing 
with a question of status,...the person seeking to establish 
that status must prove it by a preponderance of the evidence 
and that, therefore, the benefit of the doubt doctrine is not 
applicable to that determination."  Sykes v. Principi, U.S. 
Vet. App. No. 91-770 (Jan. 15, 1993) (a single-judge 
memorandum decision, citing Rogers v. Derwinski, 2 Vet. App. 
419, 422 (1992); Aguilar v. Derwinski, 2 Vet. App. 21 (1991).  
Therefore, the appellant's claim for entitlement to VA DIC 
compensation benefits must be denied, due to the absence of 
legal merit or lack of entitlement under the law.


ORDER

Recognition of the appellant as the surviving spouse of the 
veteran for the purpose of VA benefits is denied.



____________________________________________
VITO A. CLEMENTI
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


